         Case 1:20-cv-09413-PKC Document 10 Filed 11/16/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
QATAR INVESTMENT AND PROJECTS DE-
VELOPMENT HOLDING COMPANY, W.L.L.,

                                   Plaintiff,                          20 cv 9413 (PKC)

                 -against-
                                                                       ORDER
L’ETOILE ROYALE, INC., L’ETOILE
ROYALE, LLC and GARBIS
DOGRAMACIYAN,
                                    Defendants.
-----------------------------------------------------------x
CASTEL, U.S.D.J.:

                 Plaintiff Qatar Investment and Projects Development Holding Company, W.L.L.

(“QIP”) is described as a “family-run investment company based in Doha, Qatar.” (Compl’t ¶

2.) It brings this action invoking subject matter jurisdiction by reason of diversity of citizen-

ship, 28 U.S.C. § 1332.

                 A complaint premised upon diversity of citizenship must allege the citizenship

of natural persons who are members of a limited liability company and the place of incorpora-

tion and principal place of business of any corporate entities that are members of the limited

liability company. See Carter v. HealthPort Techs., LLC, 822 F.3d 47, 60 (2d Cir. 2016) (“In

general, the citizenship of a limited liability company is determined by the citizenship of each

of its members.”); Strother v. Harte, 171 F. Supp. 2d 203, 205 (S.D.N.Y. 2001) (“For purposes

of diversity jurisdiction, a limited liability company has the citizenship of each of its mem-

bers.”); Rule 8(a), Fed. R. Civ. P.

                 Moreover, “diversity is lacking within the meaning of [28 U.S.C. § 1332] where

. . . on one side there are citizens and aliens and on the opposite side there are only aliens.”

Universal Licensing Corp. v. Paola del Lungo S.p.A., 293 F.3d 579, 581 (2d Cir. 2002); see

also Tagger v. Strauss Grp. Ltd., 951 F.3d 124, 127 (2d Cir. 2020) (“federal courts do not have

diversity jurisdiction over lawsuits between two foreign parties . . . .”).
         Case 1:20-cv-09413-PKC Document 10 Filed 11/16/20 Page 2 of 2

                                                 -2-


               The Complaint does not allege the citizenship of the members of defendant

L’Etoile Royale, LLC. (Compl’t ¶¶ 4-5.) It also does not allege the citizenship of defendant

Garbis Dogramaciyan, who is identified as the CEO of defendant L’Etoile Royale, Inc.

(Compl’t ¶¶ 8-9.) In addition, while the Complaint suggests that QIP is a citizen of Qatar, its

description of “a family-run investment company based in Doha, Qatar” does not expressly al-

lege the “State [or] foreign state by which it has been incorporated and . . . the State or foreign

state where it has its principal place of business . . . .” 28 U.S.C. § 1332(c)(1).

               Within 21 days of this Order, QIP may serve upon L’Etoile Royale, LLC an

interrogatory limited to identifying the citizenship of all natural persons who are its members,

and, if any corporation is a member, the jurisdiction under whose laws it is incorporated and the

principal place of business. QIP also may serve upon defendant Garbis Dogramaciyan an

interrogatory limited to identifying his citizenship. Defendants shall have 14 days to respond to

their respective interrogatories.

               Within 45 days of this Order, QIP shall amend its complaint to allege its own

citizenship, as well as the citizenship of each member of the defendant limited liability

company and of Garbis Dogramaciyan, or the action will be dismissed for lack of subject

matter jurisdiction.

               SO ORDERED.




Dated:         New York, New York
               November 16, 2020
